—In an action, inter alia, to recover damages for unjust enrichment *441and for an accounting, the plaintiff appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 15, 2000, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them, and denied his cross motion for summary judgment or, in alternative, for leave to amend the complaint.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the plaintiffs contention, the Supreme Court properly granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them (see, Zuckerman v City of New York, 49 NY2d 557). Moreover, the Supreme Court properly denied that branch of the plaintiffs cross motion which was for leave to amend the complaint to add a cause of action for subrogation against the defendant Edgecombe Revitalization Corporation, as that proposed amendment was legally insufficient and devoid of merit (see, CPLR 3025 [b]; Duffy v Wetzler, 260 AD2d 596, 597).
The plaintiffs remaining contentions are without merit. Krausman, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.